Citation Nr: 1205948	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO.  07-06 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic lumbar strain status post L5-S1 fusion, claimed as a low back injury.

2.  Entitlement to service connection a right shoulder disability.

3.  Entitlement to service connection for residuals of a mouth injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from March 1977 to March 1979.

This matter came before the Board of Veterans Appeals (Board) from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law Judge at the RO in December 2008.  A transcript of his hearing has been associated with the file.

The appeal has been remanded on two occasions, in April 2009 and January 2010.  As noted in the January 2010 remand, the claim has previously encompassed the issue of entitlement to dental treatment due to dental trauma.  That claim was granted in an October 2009 rating decision.  As such, the question of entitlement to service connection for residuals of a mouth injury, aside from injury to the teeth, remains.


FINDINGS OF FACT

1.  A low back disability was not manifest in service and is unrelated to service.

2.  A right shoulder disability was not manifest in service and is unrelated to service.

3.  There is no current evidence of residuals of a mouth injury aside from injury to the teeth.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  A right shoulder disability was not incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

3.  Residuals of a mouth injury aside from injury to the teeth were not incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  

A letter dated in November 2005 discussed the evidence necessary to support a claim of entitlement to service connection.  The evidence of record was discussed.  The Veteran was told that VA could help him obtain pertinent records.

A January 2006 letter addressed the status of the Veteran's claim.  He was asked to provide information pertaining to an identified treatment source.

In February 2007 the Veteran was advised of the manner in which VA determines disability ratings and effective dates.

The content of the notice provided to the Veteran fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

With respect to VA's duty to assist, the Board notes that records from the U.S. Public Health Service, which were not associated with the claims file when it was last before the Board, were located and placed in the record.  Service treatment records as well as VA and private treatment records are also associated with the claims file.  Records from the Social Security Administration (SSA) have also been obtained.  With respect to the VA spine examination and subsequent records review and opinion, the Board concludes that they are adequate for the purpose of deciding that claim; the physician who provided the February 2011 opinion reviewed the record and specifically pointed to evidence of record in support of her conclusion.  Moreover, the record included sufficient objective evidence to provide the physician with a complete illustration of the Veteran's back disability.  VA dental examinations have also been conducted.  The Board finds that they were adequate in that they were performed by neutral skilled providers who reviewed the Veteran's pertinent history, interviewed the Veteran, and conducted complete physical prior to rendering their conclusions.  

The Board acknowledges that a new examination of the Veteran's right shoulder has not been carried out since Public Health Service records were added to the claims file.  However, the Board finds that a VA examination is not necessary in order to render a decision.  There are two pivotal cases which address the need for a VA examination, Duenas v. Principi, 18 Vet. App. 512 (2004) and McLendon v. Nicholson, 20 Vet App. 79 (2006).  In McLendon, the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Id. at 81.  In Duenas, the Court held that a VA examination is necessary when the record: (1) contains competent evidence that the Veteran has persistent or recurrent symptoms of the claimed disability and (2) indicate that those symptoms may be associated with his active military service.

The Veteran's service treatment records and Public Health Service records are devoid of any complaints or treatment suggesting a right shoulder disability.  Further, the Board finds that there is otherwise no credible evidence of any in-service disease or injury, or credible evidence of a continuity of symptomatology since service, and no competent evidence otherwise showing that the claimed disability was incurred in service.  Accordingly, a VA examination is not warranted.

The Veteran has not identified any additional evidence or information which could be obtained to substantiate his claim.  The Board is also unaware of any such outstanding evidence or information.  For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

      Analysis

The Veteran maintains that he sustained injuries to his low back and right shoulder when he fell from a ladder in 1978.  He asserts that he has residual disabilities that are related to that incident.

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  However, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Service incurrence or aggravation of arthritis may be presumed to have been incurred or aggravated if it is manifested to a compensable degree within a year of the Veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002). 


	Back and Shoulder

Service treatment records and U.S. Public Health Service records are negative for any diagnosis, complaint, or abnormal finding pertaining to the Veteran's right shoulder.  A December 1977 entry to the service treatment records notes the Veteran's complaint of back pain after diving.  He reported stiffness and pain.  On submarine physical examination in July 1978, the Veteran denied recurrent back pain, painful or trick shoulder, and arthritis.  Clinical examination was normal, and the Veteran was deemed to be qualified for submarine duty.

A September 1978 entry into U.S. Public Health Service records indicates the Veteran's report of back pain following a dive the previous day.  Acute strain was assessed.  An X-ray was normal.

An October 19, 1978 entry to the service treatment records indicates that the Veteran fell from a ladder and sustained injury to his left leg and mouth.  Concurrent records from the U.S. Public Health Service show that the Veteran presented after a traumatic injury to his face.  No bony fractures were noted on X-ray.  Sutures were applied to the Veteran's lip and dental care was rendered.  A laceration of the left leg was also sutured, and injury to the right elbow was noted.  X-rays of the left leg and right elbow were normal.

On separation examination in March 1979 the Veteran denied recurrent back pain, painful or trick shoulder or elbow, and arthritis.  He did relate that he had fallen from a ladder in October 1978.  The examining physician did not note any disabling conditions.  Clinical examination was normal, and the Veteran was found to be qualified for release from active duty and to perform the duties of his rate at sea and on foreign service.

Records produced by F.R.J., MD note that the Veteran sustained an injury to his right shoulder.  A March 2002 report from Pain Management Specialists indicates the Veteran's report that he sustained an injury with resulting lumbar pain from blunt force trauma in December 2000.  The Veteran related that he worked as a merchant marine and had an accident aboard ship.  A July 2002 report by Dr. J. notes the Veteran's history of being injured at work in December 2000.  

On general clinical evaluation in September 2004, for the purpose of the Veteran's SSA disability claim, the Veteran related that he sustained multiple traumas in December 2000 when a compressor exploded aboard a commercial vessel.  He identified symptoms related to his right shoulder, lumbar spine, and right eye.  

In his SSA claim, the Veteran indicated that he had been a merchant marine from 1991 to 2001.  He stated that his duties included lifting 100 pounds or more on a regular basis.  He noted that he had completed fire fighter training in 1993.  He stated that he was limited in his ability to work by residuals of an injury suffered in December 2000 while on the job, to include a massive rotator cuff tear and anterior lumbar fusion due to herniated disc.

A November 2004 report by Dr. J. notes that the Veteran was seen following right rotator cuff repair.  Dr. J. noted the Veteran's statement that his right rotator cuff tear, herniated discs, and eye damage were the result of an injury sustained in December 2000 while working as a merchant marine.  The Veteran related that a pipe fitting burst with full force while he was sandblasting, and that he was knocked down.  

A VA spine examination was conducted in March 2006.  The Veteran's history was reviewed.  He related that he had experienced back pain since his fall in service.  The examiner noted that the Veteran had surgery in 2002 and indicated that per the Veteran's report, the surgery helped significantly.  Following physical examination, the diagnosis was chronic lumbar strain status post L5-S1 fusion.  The examiner noted that he found no documentation in the claims file of an injury in service, and indicated that surgery was required 20 years after discharge.  He indicated that it was not likely that the current disability was directly related to service.

A VA Joints examination was also conducted in March 2006.  The Veteran's history was reviewed, and he related that he had fallen from a ladder during service and landed on his right shoulder.  The examiner noted that the Veteran underwent rotator cuff repair in 2001.  Following physical examination, the diagnosis was right shoulder bursitis, status post rotator cuff repair.  The examiner did not provide an opinion regarding the etiology of the right shoulder disability.

An October 2006 letter from a private chiropractor indicates that the author treated the Veteran from October 1993 to February 1994.  He noted that the treatment was for a cervical condition related to a fall in 1979.

A November 2006 report from a separate private chiropractor also notes the in-service fall and indicates that the Veteran presented in October 2006 with complaints of cervical and thoracic spine pain.  

In a November 2006 statement, the Veteran related that he fell from a ladder approximately 15 feet, causing injuries to his back, legs, and right shoulder.

During his December 2008 hearing, the Veteran described his in-service injuries.  He noted that he was placed on light duty until his separation from service.  He stated that following service, he sought treatment from a chiropractor who was since deceased.  He indicated that he used chiropractors over the previous 30 years until the disabilities finally resulted in surgery.  He stated that he had nagging pain in his shoulder and that it impacted his ability to work over the years.  

In February 2011 a VA physician reviewed the Veteran's claims file.  She concluded that she could not resolve the question of whether the Veteran's low back disability was related to service without resort to speculation.  She noted that the service treatment records indicated that the Veteran's in-service back condition resolved quickly.  She indicated that she was unable to state whether the current low back disability was due to the previously resolved condition.

Having carefully reviewed the record, the Board concludes that service connection is not warranted for the claimed low back and right shoulder disabilities.  In that regard the Board notes that medical histories provided by the Veteran during service show his denial of pertinent problems.  Moreover, there is a remarkable lack of credible evidence of pathology for many years following service.  The earliest post-service treatment for any complaints referable to the Veteran's low back or right shoulder dates to 2001, when he reported that his symptoms were related to injuries experienced on the job in December 2000.  The Veteran's reports to private providers following the December 2000 injuries are in conflict with his report to VA that he has experienced pertinent symptoms since service.  The Board finds statements as to history made directly to health care providers during the course of treatment to be inherently more credible than statements made in support of a claim for benefits.  In short, the most credible evidence regarding the most likely date of onset of the claimed low back and right shoulder disabilities consists of treatment records reflecting onset of symptomatology years after service discharge.  In sum, the most credible evidence regarding the most likely date of onset of the claimed disabilities consists of treatment records reflecting onset of symptomatology years after service discharge.  

The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In this case, the Board is not relying merely on a general absence of complaints in service.  Rather, the Veteran was seen for complaints of back pain and assessed with strain during service; however, he denied any associated symptoms during subsequent submarine and separation physical examinations.  Moreover, following the in-service fall, no provider recorded complaints referable to the Veteran's right shoulder, and he denied pertinent symptoms on discharge examination.  Accordingly, the Board finds that the Veteran's current statements are unreliable and not credible with respect to the question of onset of his claimed low back and right shoulder disabilities.

The grant of service connection requires competent and credible evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  While the record contains records of medical treatment related to the Veteran's back and right shoulder, it does not contain reliable evidence which relates these claimed disabilities to any injury or disease in service.  The Board finds that the negative record at service discharge and for years following service is more probative and credible than the Veteran's more recent statements.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Moreover, a VA physician has reviewed the record and concluded that the Veteran's low back disability is not related to service.  In assigning high probative value to this opinion, the Board notes that the physician had the claims file for review, and specifically discussed evidence contained in the claims file to include the Veteran's history.  There is no indication that the VA physician was not fully aware of the Veteran's past medical history or that she misstated any relevant fact.  The Board thus finds the VA physician's opinion to be of greater probative value than the Veteran's unsupported statements.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

Absent reliable lay or medical evidence relating these claimed disabilities to service, the Board concludes that the claim of entitlement to service connection for low back and right shoulder disabilities must be denied.  The preponderance of the evidence is against the Veteran's claim and the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102 (2011). 

	Residuals of Mouth Injury 

An October 19, 1978 entry to the service treatment records indicates that the Veteran fell from a ladder and sustained injury to his mouth.  Concurrent records from the U.S. Public Health Service show that the Veteran presented after a traumatic injury to his face.  No bony fractures were noted on X-ray.  Sutures were applied to the Veteran's lip and dental care was rendered.  

On separation examination in March 1979 the Veteran denied severe tooth or gum trouble.  He did relate that he had fallen from a ladder in October 1978.  The examining physician did not note any disabling conditions.  Clinical examination was normal, and the Veteran was found to be qualified for release from active duty and to perform the duties of his rate at sea and on foreign service.

Private dental records dated in 2005 and 2006 reflect that the Veteran underwent treatment for bone loss and advanced caries.  

On VA dental examination in March 2006 the veteran's history was reviewed.  The examiner noted that oral hygiene was poor with generalized calculus deposits and a concurrent generalized gingivitis and a clinical appearance of generalized periodontitis.  The oral mucosa and other intraoral soft tissues appeared normal.  There was a class one developmental malocclusion with an anterior open bite with occlusal contact between the molars and bicuspids on the right and the second molars on the left.  The diagnosis was status post dental injury while on active duty.  The examiner noted that a dental trauma rating would be requested.

An additional VA dental examination was conducted in July 2009.  The Veteran's history was reviewed.  The examiner noted that oral hygiene was poor with heavy plaque deposits as well as generalized subgingival calculus.  There was no evidence of facial scarring or intraoral scarring.  Mandibular movements were within normal limits and no temporomandibular disorders were noted.  The examiner concluded that the Veteran's periodontal condition could not be construed to be related to any trauma in service, as periodontal disease was an acquired bacterial disease.  He indicated that it was related to poor oral hygiene practices and to some degree genetic factors.

Having reviewed the evidence related to this claim, the Board concludes that service connection is not warranted.  In that regard, the 2009 VA examiner concluded that the Veteran's periodontal condition was not related to trauma in service.  In assigning high probative value to this opinion, the Board notes that the examiner had the claims file for review, and specifically discussed evidence contained in the claims file to include the Veteran's history.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  The Board thus finds the VA physician's opinion to be of greater probative value than the Veteran's unsupported statements.  See Prejean; Neives Rodriguez.  

The grant of service connection requires competent and credible evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  While the record contains records of treatment related to the Veteran's dental health, it does not contain reliable evidence which relates the periodontal condition to any injury or disease in service.  

Furthermore, although compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service, the statutes governing compensation benefits provide that periodontal disease and missing teeth may be considered service-connected solely for the purpose of determining entitlement to VA dental examination or outpatient dental treatment.  38 U.S.C.A. § 1712; 38 C.F.R. § 3.381 (treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease defined as non-disabling conditions).  In this case, as noted above, service connection for outpatient dental treatment has been established for the Veteran's missing teeth, which is the only residual of his in-service injury that was identified on VA examination.

In this regard, the Board stresses that there is no indication of any scarring or other residuals of the facial trauma, aside from trauma to the teeth for which service connection for dental treatment purposes has been awarded.  The Board has considered the Veteran's statements and acknowledges that he is competent to diagnose and report on simple conditions.  See Jandreau (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Here, while the Veteran asserts in very general terms that he has disability from the facial trauma in service, he neither produced nor identified evidence demonstrating any such residuals other than the missing teeth noted above.  On the other hand, the more recent VA dental examination has concluded that there is no scarring, and both dental examinations failed to identify any other residuals of the in-service incident.  

The Veteran has not identified or produced any evidence, medical or otherwise, that would tend to show that he currently has residuals of a mouth injury for which compensation can be awarded.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (2001).  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992). 

In summary, there is no credible evidence of a chronic disability in service, no credible evidence of a continuity of symptomatology since service, and no medical evidence establishing any current disability related to the facial trauma in service.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.  Consequently, the benefit sought on appeal is denied. 



CONTINUED ON NEXT PAGE

ORDER

Entitlement to service connection for a low back disability is denied.

Entitlement to service connection for a right shoulder disability is denied.

Entitlement to service connection for residuals of a mouth injury is denied.





______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


